(Por-la Corte, a. propuesta del
Juez Asociado Sr.. Hutchison.)
Por los fundamentos consignados en la opinión emitida en el caso, de Mandamus núm. 308, Andrés de Gracia Torres, peticionario, v. Corte de Distrito de Humacao, Hon. R. Arjona Siaca, juez, demondada, (52 D.P.R. 607), se declara con lugar la presente solicitud y en su consecuencia se ordena al Secretario de este Tribunal que ex-pida, bajo el" sello dé la Corte, un auto perentorio de mandamus contra P: Navarro Ortiz; Juez dé la Corte de Distrito del Distrito Judicial de Mayagüez, para que decrete el sobreseimiento del proceso seguido'ante -dicha corte pornn delito de portar armas (núm. 10,100) contra- Elias- Lugo, el- peticionario.